Name: Commission Regulation (EEC) No 2362/91 of 29 July 1991 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: cooperation policy;  processed agricultural produce;  Asia and Oceania
 Date Published: nan

 3 . 8 . 91 Official Journal of the European Communities No L 216/13 COMMISSION REGULATION (EEC) No 2362/91 of 29 July 1991 on the supply of various lots of butteroil as food aid food aid (4), as amended by Regulation (EEC), No 790/91 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 1 220 tonnes of butteroil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid, for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in this tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 174, 7 . 7. 1990, p . 6. (3) OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25 . 7. 1987, p . 1 . 0 OJ No L 81 , 28 . 3 . 1991 , p. 108 . No L 216/ 14 Official Journal of the European Communities 3 . 8 . 91 ANNEX LOT A, B, C, D, E, F, G, and H 1 . Operations Nos ('): 1431 /90  1438/90 2. Programme : 1989 (50 tonnes) + 1990 3. Recipient : People's Republic of China 4. Representative of the recipient Q (s) : Ministry of Agriculture, Daily Development Project Office, 1 1  Nong Zhan Guang, Nanli , Beijling 100026, Republica Popular de China, (telex : 22233 MAGR CN) 5. Place or country of destination : People's Republic of China 6. Product to be mobilized : butteroil 7. Characteristics and quality of the goods : (2) (') (6) : See OJ No C 114, 29. 4. 1991 , p. 6 (under E 1 ) 8 . Total quantity : 1 220 tonnes 9. Number of lots ("): 8 10 . Packaging and marking (') ( l0) : 200 kg OJ No C 114, 29 . 4. 1991 , p. 7 (under E 1 ), p. 8 (under E 3) Markings in English (in letters at least 2,5 cm high) Supplementary markings on the packaging : 'EEC DAIRY DEVELOPMENT PROJECT / 4. SHIPMENT / 14 CITIES / FOR RECOMBINATION' 11 . Method of mobilization : Community market 1 2. Stage of supply : free at destination 13 . Port of shipment : 14. Port of landing specified by the recipient :  1 5. Port of landing :  t 16. Address of the warehouse and, if appropriate, port of landing : See (") 17. Period for making the goods available at the port of shipment where die supply is awarded at the port of shipment stage : 23. 9  4. 10 . 1991 . 1 8 . Deadline for the supply : 1435/90 1436/90 1437/90 15 . 11 . 1991 1431 /90 1432/90 1433/90 1434/90 1438/90 8 . 11 . 1991 1 9 . Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 12 noon on 19. 8 . 1991 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 2. 9 . 1991 ¢ (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 7. 10  18 . 10 . 1991 (c) deadline for the supply : 22. 11 . 1991 1435/90 1436/90 1437/90 29. 11 . 1991 1431 /90 1432/90 1433/90 1434/90 1438/90 3. 8 . 91 Official Journal of the European Communities No L 216/ 15 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 16. 9 . 1991 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 21 . 10  31 . 10 . 1991 (c) deadline for the supply : 1435/90 1436/90 1437/90 13. 12. 1991 1431 /90 1432/90 1433/90 1434/90 1438/90 6. 12. 1991 22. Amount of the tendering security : ECU 20 per tonne 23 . Amount of the delivery security : 10 % of the tender in ecus 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/46, rue de la Loi, 200, B- 1 049 Bruxelles (telex : AGREC 22037 B or 25670 AGREC B) 25. Refund payable on request by the successful tenderer ^ : refund applicable 12. 7 . 1991 , fixed by Commission Regulation (EEC) No 2031 /91 (OJ No L 186, 12. 7. 1991 , p. 11 ) No L 216/ 16 Official Journal of the European Communities 3. 8 . 91 Notes : (') The operation number is to be quoted in all correspondence. (2) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (3) Radioactivity analysis must indicate caesium- 134 and -137 levels. (4) In order to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05.  236 33 04. (*) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25. 7. 1989, p. 10), is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. ( ®) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate of origin. Q Commission delegate to be contacted by the successful tenderer : EEC Delegation, Ta Yuan Diplomatic Offices Building, Apartment No 2-6-1 , Liang Ma He Nan Lu 14, Beijing ; tel . 532 44 43, telex 222690 ECDEL CN, telefax 532 43 42. (8) The successful tenderer must nominate a representative at the port of landing. He must so inform the undertaking responsible for checks referred to in Article 10 of Regulation (EEC) No 2200/87 and the China National Import and Export Inspection Corporation (CCIC), cable Chinspect, telex 210076 SACI CN. (') In 20-foot containers. The free holding period for containers must be at least 15 days. (10) In new bunged metal drums, coated inside with food-can varnish or having been subject to a procedure giving equivalent guarantees, of 190 to 200 kilograms (to be indicated in the tender) net weight, fully filled and hermetically sealed in an atmosphere of nitrogen. The drums should be strong enough to with ­ stand a long sea journey. Their composition must not be such as to be harmful to human health or to cause a change in the colour, taste or odour of their contents . Each drum must be fully leakproof. (u) Operation No Quantities (in tonnes) Port of landing Destination / Address of the warehouse 1431 /90 1432/90 117 117(a) Xinfeng (Guangzhou) No 2 Dairy Plant, Panlonggang, Shahe, Guangzhou 1433/90 1434/90 167 165(b) Shanghai The Warehouse of the Dairy Development Project, No 780 Beizhai Road, Beixingjing 1435/90 1436/90 167 150 Xingang (Tianjin) Refrigeration Plant, Dairy Company  Xingfudao Jiaokou, Hongxing Road, Hebei District 1437/90 227(c) Dalian The Warehouse of the Dairy Development Project, No 141 Dongbei Road, Xigang 1438/90 110(d) Fuzhou Kangle Dairy Plant, Wuliting Fuma Road (a) two parts : A  95 tonnes ; B  22 tonnes. (b) three parts : A  108 tonnes ; B  19 tonnes ; C  38 tonnes . (c) two parts : A  1 67 tonnes ; B  60 tonnes. (d) two parts : A  19 tonnes ; B  91 tonnes.